Davis, J. (dissenting):
The plaintiff was nonsuited on the trial and judgment entered for the defendant. I cannot concur in the decision of the majority to affirm.
The plaintiff was a passenger who had alighted from defendant’s street car and was injured by being struck by a ear passing on another track. The learned trial justice granted the motion for nonsuit at the close of the plaintiff’s case, and relying on his recollection of the evidence, stated in substance that the car from which the plaintiff alighted had started at the time of the accident, that she had gone upon the track without the slightest effort to look, and was struck before she had an opportunity to look to determine that it was a safe place, and, therefore, she was guilty of contributory negligence as a matter of law. He was mistaken in his facts, and, therefore, I believe arrived at the wrong conclusion, for the plaintiff never reached the second track; she did look; and at best the evidence-is in dispute whether the car from which she had alighted had yet started.
Let me somewhat more fully state the facts, taking them and the inferences to be drawn therefrom in the light most favorable to the plaintiff, as we are bound to do, she having been nonsuited. (McDonald v. Metropolitan Street R. Co., 167 N. Y. 66, 68; Sesselmann v. Metropolitan Street R. Co., 65 App. Div. 484.)
The plaintiff, an elderly woman, boarded an Elmwood avenue car in the city of Buffalo on February 1, 1917. She was going on a visit to some friends, and alighted at the usual stop at or near the intersection of Bedford avenue. There were other passengers getting off the car, the day was cold and there was snow on the ground. The car from which she alighted was going north. The home of her friends was to *688the west, so she passed to the rear of the car and approached the south-bound track. The distance between the farther rail of the north-bound track and the near rail of the southbound track was five feet, but the overhang of the car was twenty-three and one-half inches, and when she reached a position where she could look to the north past the car from which she had alighted, she looked and stood still, being somewhere in the space between the north-bound and southbound tracks, but not within two feet of the nearest rail of the latter track. As she reached this point a south-bound car, then not over fifty feet away, approached her without slackening speed, giving no warning, and plaintiff threw up her hands and the car struck her left hand, causing a fracture of her wrist. The car which was running very fast, one witness said fifty feet in half a second, ran from one hundred to one hundred and fifty feet before it stopped. An ordinance then in force provided as follows: “Every driver or other person having the charge and the control of any street railway car within the City of Buffalo while approaching and passing any other street railway car standing for the discharge or reception of passengers shall sound the gong and reduce the speed of his car to a rate not to exceed five miles per hour.” (Buffalo Ordinances, chap. 4, § 44, as amd. May, 1915, in effect June 4, 1915.)
If we are to say that the plaintiff was guilty of contributory negligence as a matter of law, we must state with some reasonable exactness what she was bound to do, in the exercise of reasonable care, when she alighted from the car and desired to proceed on her journey, which lay to the west. Three courses were open to her: First. She might stand still in the street where she alighted on this cold winter’s day, while other passengers got off and others boarded the car, and until the conductor and motorman in the course of time elected to proceed, so that she might have a view to the north to see if a south-bound car was coming. This, besides being inconvenient and uncomfortable, would, of course, leave her where she would be exposed to the dangers of vehicular traffic, and perhaps under the stringent rule contended for here, make her guilty of contributory negligence as a matter of law if she was injured by a passing vehicle. Second. She could *689go to the curb or sidewalk to the east in the opposite direction from which her journey lay, and there wait until the car moved on and she could become absolutely certain that it would be safe to cross the street and proceed to her destination. This would, of course, imply that the street railway company had the exclusive right to use the street at that point as long as it desired. Third. She might proceed cautiously to the west, being vigilant at all times that she did not get on the other track in front of any approaching car, relying for her safety not alone on what her own observation by looking might disclose, but upon the protection which the law gave her in requiring one car approaching another discharging passengers to proceed slowly and give adequate warning of its approach, and upon the assumption that the company, whose patron she was, would not expose her to an imminent danger at a point where she was permitted to alight from its car. I decline to advise her, as a matter of law that she was bound to adopt one of the first two courses suggested. Yet that is the practical result of holding that she was guilty of contributory negligence. It is suggested that she might have gone farther to the rear of the car where she would have a better view of the track. How much farther to the rear must she go? Since we are holding that she is negligent as a matter of law, we must advise her just what she should have done to exercise reasonable care, or else we have invaded the right of the jury to determine under given conditions what constitutes the vigilance and care of an ordinarily prudent person.
The proximate cause of the accident was either the negligence of the plaintiff or the violation of law on the part of the defendant. It is, under the circumstances disclosed, essentially a question of fact.
No one will claim, I presume, that after alighting the plaintiff was required by law to stand in one place; she might at least walk about as long as she did not go upon the other track or so near it that a car would strike her, and not be chargeable with contributory negligence. In exercising this privilege (which I believe any court would award her) the plaintiff stepped into a position of safety. Had she *690remained practically still she would not have been injured, but the sudden appearance of the car apparently startled her and caused her to throw up her hands to fend off the onset of this sudden danger. It was a perfectly natural involuntary movement under the circumstances, yet in making it her arm was struck by a car which was coming at an illegal rate of speed and had given no warning of its approach. In that instant of time, 'by that involuntary movement of her arms, did she become guilty of contributory negligence as a matter of law? I cannot so hold.
The court below relied upon Reed v. Metropolitan Street R. Co. (180 N. Y. 315), and it is urged by the respondent’s counsel here as furnishing authority for sustaining the judgment. The facts are entirely different in the Reed case, and the doctrine laid down there does not apply here. In that case the passenger alighting passed to the rear of the car and went on the south-bound track where he was struck, without looking north to see if anything was coming. He was actually upon the track and his body was struck. The rule laid down by Judge Bartlett is this (p. 317): “ A person passing behind the rear of a car and stepping onto the track where a car may be approaching from the opposite direction, is bound to satisfy himself that the way is clear. It is apparent that the slightest caution on the part of this plaintiff would have advised him of the presence of the approaching car and avoided this accident.”
The record in the Reed case shows, I believe, that the car which struck the plaintiff was proceeding at not to exceed two miles an hour, and the motorman rang the gong continuously in approaching and passing the standing car. How then can the Reed case be an authority controlling in the decision of the case under consideration? At the expense of being charged with repetition, let me state again that the plaintiff had not yet reached the south-bound track; she had stopped and was looking in a position of apparent safety; she was exercising caution; she received no warning by gong or other -signal; the motorman was not observing the law as to speed. Where is there resemblance as to facts, or where is the doctrine in the Reed case that may be properly applied here?
In Schasel v. International R. Co. (185 App. Div. 194; *691affd., 230 N. Y. 538), a case in this department which is also urged as authority for affirmance, the plaintiff was between the rails of the track when struck. In that case the plaintiff’s evidence was contradictory and improbable, as it always is when a person having a clear view of an approaching object states he looked and saw nothing. It is often difficult to adhere strictly to abstract legal principles even if sound, where the merits in a case are lacking. Though the majority of the court went to the limit of the doctrine of contributory negligence per se to reverse the judgment and dismiss the complaint, undoubtedly a just result was arrived at in the Schasel case in view of the evidence. The plaintiff there was held “ negligent as matter of law in failing to look for a north-bound car from a safe place between the two sets of tracks where the other car did not obstruct his view.” The plaintiff in this case did look at that point.
The other leading cases following the rule of the Reed case are Maynard v. Rochester R. Co. (136 App. Div. 212); McGreevy v. New York City R. Co. (113 id. 155), and Axelrod v. New York City R. Co. (109 id. 87). In the Maynard case the plaintiff walked upon the track without stopping, although she claimed she looked, and her evidence was regarded by the court as rather incredible; but she apparently got upon the track in front of the approaching car, and the judgment in her favor was reversed and a new trial ordered, but not entirely upon questions of law. (See 143 App. Div. 957.) In the McGreevy case the plaintiff’s intestate was killed and the evidence disclosed that he was struck when he went upon the track with the car coming a short distance away, although he had opportunity to see the approaching car before he got upon the track. The plaintiff was then required, in a death case, to assume the burden of showing the person killed free from contributory negligence, and the court held that that fact was not established. The same may be said of the Axelrod case.
The case most similar in its facts to the instant case, it seems to me, is Pelletreau v. Metropolitan Street R. Co. (74 App. Div. 192; affd., 174 N. Y. 503). There the plaintiff, a school girl, alighted from a north-bound car in New York city and started toward the west side of the street. A friend *692walking about six feet in advance succeeded in crossing the south-bound track in safety but before the plaintiff had reached the nearest rail of that track she was struck by a south-bound car. She testified that before attempting to cross she stopped to look for approaching cars and did not discover any. The south-bound car approached without slackening speed and without warning. The space between the overhanging sides of the passing cars between the two tracks was only one foot three inches, and the testimony on the part of the defendant was that the maximum speed of the car was seven miles per hour. In affirming the judgment in favor of the plaintiff, the court held that it could not be said under these circumstances as a matter of law that she was guilty of contributory negligence.
That it is ordinarily a question of fact to be determined by the jury, where a person is struck by a street car while approaching or upon a track and the person injured has exercised some degree of care and vigilance, is held by a long line of authority, particularly where there is gross negligence on the part of the defendant. (Provoost v. International R. Co., 151 App. Div. 240; affd., 208 N. Y. 611; Craven v. International R. Co., 100 App. Div. 157; Stevens v. Union R. Co., 75 id. 602; affd., 176 N. Y. 607; Dobert v. Troy City R. Co., 91 Hun, 28; Beers v. Metropolitan Street R. Co., 104 App. Div. 96; Sesselmann v. Metropolitan Street R. Co., 65 id. 484.)
A person passing to the rear of a street car and getting entirely upon another track, ordinarily has had an opportunity at some time to see and to exercise care; and the general rule is that a person who thus blindly walks into a danger which the exercise of due care would have enabled him to avoid, is guilty of contributory negligence as a matter of law; or, to state the rule more broadly, if a person knows that he is in a place of danger; it is his duty to exercise some care for his own safety, and if he takes no care whatever, he is then guilty of contributory negligence. (Volosko v. Interurban St. R. Co., 190 N. Y. 206, 209.) But if he exercises some degree of vigilance and care, it then becomes a question of fact, and a party has a right to have it submitted to the body designated by the Constitution to try such issues, *693subject, however, to a review by the court as to whether the weight of evidence sustains the verdict.
To affirm the judgment we must adopt the broad principle that if a person goes behind a standing car from which he has alighted, and gets on or near another track where cars run in an opposite direction, and is injured, he is guilty of contributory negligence as a matter of law, no matter what degree of vigilance or care he exercises or how great the negligence of those operating the car which struck him. No court has gone that far and the doctrine I believe is unsound.
For the reasons stated I favor reversal and the granting of a new trial.